United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                   December 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60936
                         Summary Calendar


               URIE ALEJANDRO VERDUZCO-CONTRERAS,

                                                         Petitioner,

                              versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.


                   Petition for Review from the
                   Board of Immigration Appeals
                           (A75-892-375)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Urie Alejandro Verduzco-Contreras petitions for review of a

Board of Immigration Appeals’ (BIA) affirmance, without opinion, of

an Immigration Judge’s (IJ): order of removal; denial of adjustment

of status; and denial of voluntary departure. Verduzco-Contreras

contends the IJ: improperly admitted in evidence a Form I-9 seized

in an illegal search; committed legal error in finding petitioner’s

false claim to being a United States national was equivalent to a



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
false claim of United States citizenship, rendering him ineligible

for adjustment status or voluntary departure; erred in finding

petitioner lacked good moral character; and erred in denying a

continuance for adjudication of Petitioner’s I-130 Petition for

Alien Relative.   Verduzco-Contreras also claims the BIA erred in

affirming the IJ’s order without opinion.

     Verduzco-Contreras   entered   the   United   States   without

inspection in 1989. The former Immigration and Naturalization

Service brought removal proceedings against Verduzco-Contreras

beginning in 2001. On 27 March 2001, at his first appearance before

the IJ, Verduzco-Contreras admitted he: (1) is a native of Mexico;

(2) is not a citizen or national of the United States; (3) entered

the United States on or about 1989; and (4) was not then admitted

or paroled after inspection by an Immigration officer. Pursuant to

these admissions, Verduzco-Contreras conceded removability. He

subsequently applied for adjustment of status.

     On 24 February 2003, the INS entered an additional charge

against Verduzco-Contreras: that he falsely “represented [himself]

to be a citizen of the United States on a Form I-9 for the purpose

of obtaining employment in the United States”, in violation of §

212(a)(6)(C)(ii) of the Immigration and Nationality Act (INA); and

that, to support his false claim of citizenship, he submitted a

driver’s license issued by the State of Texas and a Social Security




                                2
card.     At a hearing before the IJ on 18 July 2003, Verduzco-

Contreras admitted these allegations.

      Pursuant to this admission, the IJ entered an order of removal

and     denied        petitioner’s      request    for     voluntary     departure.

Additionally,          the   IJ    denied   Verduzco-Contreras’        request    for

adjustment       of    status     because   his   application    was   incomplete.

Verduzco-Contreras appealed to the BIA, which affirmed without

opinion.

      Although this court generally reviews BIA, not IJ, decisions,

we may review an IJ’s decision when, as here, the BIA affirms

without opinion. Thuri v. Ashcroft, 380 F.3d 788, 791 (5th Cir.

2004). We have exclusive jurisdiction to review a final order of

removal, 8 U.S.C. § 1252(a)(1), with review being limited to the

administrative record, id. § 1252(b)(4)(A).                     “[A]dministrative

findings of fact are conclusive unless any reasonable adjudicator

would    be   compelled           to   conclude   to     the   contrary”.   Id.    §

1252(b)(4)(B). And, “a decision that an alien is not eligible for

admission to the United States is conclusive unless manifestly

contrary to law”. Id. § 1252(b)(4)(C).

      Verduzco-Contreras claims the IJ erred in ordering his removal

based on an improperly admitted Form I-9. He does not contest,

however, he conceded: at the March 2001 hearing, that he is subject

to removal because he entered the United States without inspection;

and, at the July 2003 hearing, that he falsely claimed to be a


                                            3
United States citizen to gain employment. These concessions are

judicial admissions         upon     which       the   IJ   was   entitled    to    rely.

Martinez    v.    Bally’s    La.,    Inc.,       244    F.3d   474,    476   (5th   Cir.

2001)(holding “[a] judicial admission is a formal concession in the

pleadings or stipulations by a party or counsel that is binding on

the party making them”). Additionally, Verduzco-Contreras has not

shown he objected at the hearing to the IJ’s decision to admit the

Form I-9. Absent any such            objection, the IJ was well within his

discretion to accept the document. See United States v. L.A.

Trucker Truck Lines, Inc, 344 U.S. 33, 37 (1952). Furthermore,

absent Petitioner’s showing “egregious violations of [the] Fourth

Amendment”, we decline to consider his contention the Form I-9 was

admitted as the fruit of an illegal search. Gonzalez-Rivera v.

I.N.S., 22 F.3d 1441, 1448 (9th Cir. 1994) (internal quotation

omitted).        “It is well-established that the Fourth Amendment

exclusionary rule is not to be applied in deportation proceedings.”

Mendoza-Solis v. I.N.S., 36 F.3d 12, 14 (5th Cir. 1994)(citing

I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1050-51 (1984)). For these

reasons, the IJ’s order of removal was not “manifestly contrary to

law”. § 1252(b)(4)(C).

       Next, Verduzco-Contreras claims: at the July 2003 hearing,

the   IJ   improperly       denied    a   motion        for    continuance    for       his

application      for   status   adjustment.            Petitioner     contends     he    is

eligible to adjust his status to a lawful permanent resident


                                             4
because   he   is   the   spouse   of   a   United   States   citizen.   The

Government, on the other hand, claims Petitioner never made such a

motion.   Petitioner does not respond to this point in his reply

brief. Moreover, he does not cite the relevant part of the record.

Concomitantly, based on our review, we do not find the motion.

Therefore, we decline to consider this claim.

     Verduzco-Contreras contends the IJ erred in finding Verduzco-

Contreras lacked good moral character. This finding related solely

to the IJ’s denial of Petitioner’s request for voluntary departure,

and not his request for status adjustment.             This court does not

have jurisdiction to review a denial for voluntary departure. 8

U.S.C. § 1229c(f).

     Lastly, Verduzco-Contreras claims the BIA erred in affirming

the IJ without opinion because the streamlining regulations were

not applicable.      Verduzco-Contreras claims erroneously that the

legal issues in dispute are not guided by clear precedent. Judicial

admissions are binding on the party who makes them.            Martinez, 244

at 476. This principle is so well settled that a three-Member

review is not warranted. 8 C.F.R. § 1003.1(e)(6)(iii).

                                                                   DENIED




                                        5